                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                             3   Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                             7   Email: william.habdas@akerman.com

                                                             8   Attorneys for Plaintiff Bank of America, N.A.

                                                             9                                     UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                                           Case No.: 2:16-cv-01690-RFB-NJK
                                                                 BANK OF AMERICA, N.A.
AKERMAN LLP




                                                            13                                                           STIPULATION FOR EXTENSION OF
                                                                                           Plaintiff,
                                                                                                                         TIME FOR BANK OF AMERICA, N.A.
                                                            14                                                           TO RESPOND TO SATICOY BAY LLC
                                                                 v.
                                                            15                                                           SERIES 10841 PEARL RIVER'S MOTION
                                                                                                                         FOR SUMMARY JUDGMENT [ECF NO.
                                                                 MANCHESTER PARK HOMEOWNERS
                                                            16                                                           55] AND TO REPLY TO SATICOY BAY
                                                                 ASSOCIATION; SATICOY BAY LLC SERIES
                                                                                                                         LLC SERIES 10841 PEARL RIVER'S
                                                            17   10841 PEARL RIVER; NEVADA
                                                                                                                         RESPONSE [ECF NO. 57] TO BANK OF
                                                                 ASSOCIATION SERVICES, INC.,
                                                                                                                         AMERICA, N.A.'S MOTION FOR
                                                            18
                                                                                                                         PARTIAL SUMMARY JUDGMENT
                                                                                           Defendants.
                                                            19                                                           [ECF NO. 51]

                                                            20                Plaintiff and counter-defendant Bank of America, N.A. (BANA), defendant and counter-
                                                            21   claimant Saticoy Bay, LLC Series 10841 Pearl River (Saticoy), and defendant Manchester Park
                                                            22   Homeowners Association submit this stipulation to extend the deadline for BANA to oppose Saticoy's
                                                            23   motion for summary judgment (ECF No. 55) and to reply to Saticoy's response (ECF No. 57) to
                                                            24   BANA's motion for partial summary (ECF No. 51) for approximately one week to May 24, 2019 and
                                                            25   May 29, 2019 respectively.
                                                            26                The current deadline for BANA to oppose Saticoy's motion for summary judgment is May 17,
                                                            27   2019, and to reply to Saticoy's opposition to BANA's motion for partial summary judgment is May 22,
                                                            28   2019. (See ECF Nos. 55 and 57.) The continuance is requested because BANA's counsel is currently

                                                                                                                   1
                                                                 48899944;1
                                                             1   drafting briefs in numerous cases and needs additional time to adequately respond to the arguments in

                                                             2   the motions. Additionally, further client approval is required prior to filing these briefs.

                                                             3                DATED this 15th day of May 2019.

                                                             4         AKERMAN LLP                                     LAW OFFICE OF MICHAEL F. BOHN
                                                             5
                                                                       /s/ William S. Habdas                           /s/ Michael F. Bohn
                                                             6         ARIEL E. STERN, ESQ.                            ADAM TRIPPIEDI, ESQ.
                                                                       Nevada Bar No. 8276                             Nevada Bar No. 12294
                                                             7         WILLIAM S. HABDAS, ESQ.                         MICHAEL F. BOHN, ESQ.
                                                                       Nevada Bar No. 13138                            Nevada Bar No. 1641
                                                             8
                                                                       1635 Village Center Circle, Suite 200           2260 Corporate Circle, Suite 480
                                                             9         Las Vegas, NV 89134                             Henderson, NV 89074

                                                            10         Attorneys for Bank of America, N.A.             Attorneys for Saticoy Bay LLC Series
                                                                                                                       10841 Pearl River
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                     IT IS SO ORDERED
AKERMAN LLP




                                                            13

                                                            14                                             ________________________________
                                                            15                                             RICHARD F. BOULWARE, II
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                                                           UNITED
                                                                                                         Case          STATES DISTRICT JUDGE
                                                                                                              No.: 2:16-cv-01690-RFB-NJK
                                                            16
                                                                                                             DATED this 16th day of May, 2019.
                                                            17
                                                                                                         DATED: ______________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
                                                                 48899944;1
